Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0373327) in view of Horowitz et al. (US 2020/0322606) further in view of Hsiang et al. (“CE7.3.2: Extension of quantization parameter value range”, document JVET-K0251, 11th JVET Meeting, Ljubljana, Slovenia, Jul. 2018).

	Regarding claim 1 Zhang discloses a method for video decoding in a decoder, comprising: 
obtaining, from a syntax element included in a coded video bitstream, a picture level initial quantization parameter (QP) value (init_qp_minus26 which is a syntax element signaled in the PPS – [0094]); 
determining an initial QP value for a slice in a picture based on a sum of the picture level initial QP value and a default constant value (SliceQpY=26+init_qp_minus26+slice_qp_delta – [0093]; note the value of “26” is being interpreted as the default constant value); 
obtaining, from the coded video bitstream, an adjustment QP value for the slice in the picture (slice_qp_delta – [0093]); 
determining an adjusted initial value for the slice based on the initial QP value for the slice in the picture and the adjustment QP value (SliceQpY=26+init_qp_minus26+slice_qp_delta – [0093]).

Zhang further discloses:
the adjusted initial value for the slice is in a range of [-QpBdOffset, +51] (par. [0094]); 
QpBdOffset represents a value of a luma quantization parameter range offset (luma quantization parameter range offset – [0094]); 
determining a QP value for a block in the slice based on the adjusted initial value for the slice; and performing an inverse quantization on quantized data of the block according to the QP value for the block for reconstructing residue data of the block (inverse quantization unit 76 in Figure 7 inverse quantizes the final QP and reconstructs the block being processed – [0170, 0172]).

However, Zhang fails to explicitly disclose the initial QP value for the slice is in a range of [0, +63]; and the adjusted initial value for the slice is in a range of [-QpBdOffset, +63].
In his disclosure Horowitz teaches it is known in the art of video coding and the H.265 standard for the initial QP value for the slice is in a range of [0, +63] (QP can take values 0 to 63 – [0060]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Horowitz into the teachings of Zhang because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
However, fails to explicitly disclose the adjusted initial value for the slice is in a range of [-QpBdOffset, +63].
In his disclosure Hsiang teaches it is known in the art of video coding and in the H.265 standard to have the adjusted value for the slice being in a range of [-QpBdOffset, +63] (the value of SliceQpY shall be in the range of -QpBdOffsetY to +63 – section 7.4.7.1 General slice segment header smenatics).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hsiang into the teachings of Zhang because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 2 Zhang discloses the method of claim 1 wherein the adjusted initial value for the slice is derived based on SliceQpY = the default constant value + the picture level initial QP value + slice_qp_delta, 
SliceQpY represents the adjusted initial value for the slice, and slice_qp_delta represents an initial modification value of the QP value for the block in the slice (SliceQpY=26+init_qp_minus26+slice_qp_delta – [0093]).

Regarding claim 3 Zhang discloses the method of claim 2, wherein the QP value for the block is determined by modifying SliceQpY by a value of CuQpDeltaVal in a coding unit layer (CuQpDeltaVal which is value to modify SliceQpY – [0093]).

Regarding claim 4 Zhang discloses the method of claim 1, wherein the default constant value is calculated according to one of a right bit-shift of a maximum QP value, and a right bit-shift of a sum of the maximum QP value and one (SliceQpY=26+init_qp_minus26+slice_qp_delta – [0093]; the init_qp_minus26 specifies the initial value minus 26 – [0094]).

Regarding claim 5 Zhang discloses the method of claim 1, wherein the QP value for the block is determined further based on a block-level adjustment value associated with the block (QpY is used for the coding blocks in the slice – [0093]).

Regarding claim 6 Zhang discloses the method of claim 1, wherein the picture level initial QP value is included in a picture parameter set of the coded video bitstream (init_qp_minus26 is signaled in a PPS – [0094]).

Claim 7 corresponds to the apparatus performing the method of claim 1. Therefore, claim 7 is being rejected on the same basis as claim 1. 

Claim 8 corresponds to the apparatus performing the method of claim 2. Therefore, claim 8 is being rejected on the same basis as claim 2.

Claim 9 corresponds to the apparatus performing the method of claim 3. Therefore, claim 9 is being rejected on the same basis as claim 3. 

Claim 10 corresponds to the apparatus performing the method of claim 4. Therefore, claim 10 is being rejected on the same basis as claim 4. 

Claim 11 corresponds to the apparatus performing the method of claim 5. Therefore, claim 11 is being rejected on the same basis as claim 5. 

Claim 12 corresponds to the apparatus performing the method of claim 6. Therefore, claim 12 is being rejected on the same basis as claim 6. 

Claim 13 corresponds to the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the method of claim 1. Therefore, claim 13 is being rejected on the same basis as claim 1.

Claim 14 corresponds to the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the method of claim 2. Therefore, claim 14 is being rejected on the same basis as claim 2.

Claim 15 corresponds to the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the method of claim 3. Therefore, claim 15 is being rejected on the same basis as claim 3.

Claim 16 corresponds to the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the method of claim 4. Therefore, claim 16 is being rejected on the same basis as claim 4.

Claim 17 corresponds to the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the method of claim 5. Therefore, claim 17 is being rejected on the same basis as claim 5.

Claim 18 corresponds to the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform the method of claim 6. Therefore, claim 18 is being rejected on the same basis as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482